DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Response to Arguments

2. 	Applicant's arguments filed December 23, 2020 have been fully considered but are not persuasive.
	Applicant states that Samak Sangari does not disclose or suggest “adjusting a position or an inclination of the end effector 20 and a position or an inclination of the camera 42 before controlling the end effector 20 to move the ply 48”. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adjusting the position/inclination of the claimed robot hand and of the claimed imaging unit before controlling the robot hand to move the component) are not recited in the rejected claim(s). The claim actually recites “the position or the inclination of the robot hand is adjusted with respect to the imaging unit...and then, the position or the inclination of the robot hand is adjusted, based on the position or the inclination of the component…”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant states that Samak Sangari fails to disclose a first reflector, a second reflector, and a laser tracker configured to irradiate laser light to the first reflector and the second reflector and receive laser light reflected by the first reflector and the second reflector. However, Samak Sangari discloses that 2-D or 3-D laser scanner scans the surface of the tool 28, including reflectors 55 representing the first and second reflector (Col. 5, lines 21- 25). Samak Sangari does not specifically state that the scanner receives laser light reflected by the first reflector and the second reflector. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Samak Sangari to include that the scanner receives laser light reflected by the first reflector and the second reflector, since it is well known in the art for reflect light back to the light source.
	Applicant states that the cameras 94 and 96 as taught by Demopoulos are NOT arrange to be spaced apart from the second articulated arm 13. However, Examiner is not relying on the arrangement of the camera as taught by Demopoulos, for Samak Sangari discloses a stationary camera 42 functioning to record an image of a ply 48 gripped by the end effector, the camera 42 is shown to be separate from robot 22 (Col. 5, lines 30, 31; FIG. 2). The teachings of Demopoulos is presented to show that it is well known in the art for reflectors to be attached to imaging units. One of ordinary skill in the art would be motivated to make such a modification of including the teachings of Demopouloas in order to enable existing robots to achieve absolute positional accuracy relative to a fixed external frame of reference.

Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim fora Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claims hall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA35 U.S.C. 112, sixth paragraph: (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

	(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language
without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: calculation unit in claim 1.

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samak Sangari et al. (US 9,969,131 B2) in view of Demopoulos (US 8,290,618 B2).

	Regarding claims 1 and 5, Samak Sangariet al. discloses a robot control system (i.e. automated ply layup system generally indicated by the numeral 18) and robot control method comprising (Col. 4, lines 46-50; FIG. 1):
	a robot hand configured to grasp a component (i.e. effector 20 comprises a vacuum gripper 32 coupled with a vacuum system 40 and functions to releasably grip 29 individual plies 48 in order to hold 29 the ply 48 on the end effector 20 until ready for placement 25 on the tool 28 — Col. 5, lines 10-12; FIG. 1);
	an imaging unit arranged to be spaced apart from the robot hand and configured to image the component grasped by the robot hand (i.e. stationary camera 42 functions to record an image of a ply 48 gripped by the end effector, the camera 42 is shown to be separate from robot 22 — Col. 5, lines 30, 31; FIG. 2);
	a calculation unit configured to calculate, based on an imaging result of the component imaged by the imaging unit, a position of the component or an inclination of the component (i.e. stationary camera 42 functions as a device for recording the position of the ply 48 on the end effector 20 by recording an image of the ply 48 gripped by the end effector 20 — Col. 5, lines 57-60; FIG. 2);
a robot control unit (i.e. controller 44 — Col. 5, line 4);
	a first reflector installed in the robot hand (i.e. one or more optical reflectors 55 may be placed on the surface 28a of the tool 28 to aid in the approximate positioning of the end effector 20 over the tool 28 prior to the ply 48 being placed — Col. 7, lines 9-12); and
	a laser tracker configured to irradiate laser light to the first reflector and the second reflector (i.e. a 2-D or 3-D laser scanner scans the surface of the tool 28, including reflectors 55 — Col. 5, lines 21- 25), acquire a 3-dimensional position and an inclination of the first reflector and the second reflector (i.e. the laser scanner 36 may be used to detect features that are used to determine the exact location where the doubler ply 48 is to be placed. The detected features may comprise, without limitation, reflectors 55 on the tool 28; the laser scanner 36 may be of the 3D scanning type which generates a three dimensional model of the tool 28 that includes the reflectors 55, and pocket 26 comprising the inclined sidewalls 26b as well as the edges 26a of the pocket 26 — Col. 8, lines 36-39; FIG. 4), detect a position or an inclination of the robot hand and a position or an inclination of the imaging unit (i.e. stationary camera 42 functions as a device for recording the position of the ply 48 on the end effector 20 by recording an image of the ply 48 gripped by the end effector 20, the end effector 20 containing the camera 30 - Col. 5, lines 57-60; FIG. 4), wherein the robot control unit is configured to control the robot hand to move the component to a member on which the component is to be arranged (i.e. controller 44 controls the effector 20 to move ply 48 to tool 28, laid up on the tool 28 - 22), in such a way that the position or the inclination of the robot hand is adjusted with respect to the imaging unit, based on the position or inclination of the robot hand and the position or inclination of the imaging unit detected by the laser tracker (i.e. the robot 22 moves the end effector 20 to a work cell 50 where the tray 33 is located so that the plies 48 in the ply kit 24 are within the field-of-view of the camera 30 (Col. 5, lines 39-41), and that the scanner 36 scans the surface of the tool 28 to identify the location of features such as pockets 26 (Col. 5, lines 21-24); the scanner 36 may be used to locate the edges 26a of the pocket 26. The location of the edges 26a is used by the controller 44 to control the robot 22 which moves the end effector 20 until the selected ply 48 is positioned to place the ply 48 at the desired location on the tool 2 —Col. 6, lines 8-13; FIG. 4), and then, the position or the inclination of the robot hand is adjusted, based on the position or the inclination of the component calculated by the calculation unit based on the imaging result of the component (i.e. stationary camera 42 functions to record an image of a ply 48 gripped by the end effector which is used by the controller 44 to determine the position, i.e. placement and/or orientation, of the ply 48 on the end effector 20. The end effector 20
and the robot 22 are coupled with the controller 44 which receives inputs from the scanner 36, camera 30, force sensor 34 and the stationary camera 42 and functions to control the operation of the end effector 20 and robot 22 — Col. 5, lines 1-20).
	Samak Sangari et al. does not specifically disclose that the laser tracker is configured to receive laser light reflected by the first reflector and the second reflector.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser tracker to receive laser light reflected by the first reflector and the second reflector, since itis well known in the art that reflectors reflect light in a required direction.
	Samak Sangari et al. does not specifically disclose that the second reflector is installed in the imaging unit.
	However, Demopoulos discloses that cameras 94 and the cameras 96 may be calibrated using a standard calibration plate with an accurately engraved pattern of geometrical shapes whose relative positions are accurately known, and to which are attached least three retro-reflectors (41).
	Examiner agrees that the reflector arrangement as taught by Samak Sangari et al. is different from the claimed invention, for the teachings do not include that the second reflector is installed in the imaging unit.
	However, Examiner is not relying solely on Samak Sangari et al. for this teaching, but rather cites the teachings of Demopoulos to show that it is well known in the art for reflectors to be attached to imaging units. One of ordinary skill in the art would be motivated to make such a modification of including the teachings of Demopouloas in order to enable existing robots to achieve absolute positional accuracy relative to a fixed external frame of reference.

9. 	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samak Sangari et al. (US 9,969,131 B2) in view of Demopoulos (US 8,290,618 B2) as applied to claims 1 and 5 above, and further in view of Fujieda et al. (US 8,280,151 B2).

	Regarding claim 3, neither Samak Sangari et al. nor Demopoulos disclose the robot control system according to claim 1, wherein the imaging unit is a stereoscopic camera, and is configured to image a bottom surface of the component.
	However, Fujieda et al. discloses that three-dimensional visual sensor 100 includes a stereo camera 1 and a recognition processing device 2 that is disposed near the conveying line 101. The stereo camera 1 includes three cameras A, B, and C that are horizontally disposed above the conveying line
101. The central camera A is disposed while an optical axis of the central camera A is orientated toward a vertical direction (that is, the central camera A squarely sees the workpiece W), and the right and left cameras B and Care disposed while optical axes are inclined (Col. 6, lines 40-49).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Samak Sangari et al. to include the features of Fujieda et al. in order to perform the display suitable to the actual three-dimensional model or the recognition-target object when the stereoscopic display of the three-dimensional model is performed while correlated to the image used in the three-dimensional recognition processing.

10. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samak Sangari et al. (US 9,969,131 B2) in view of Demopoulos (US 8,290,618 B2) as applied to claims 1 and 5 above, and further in view of Barajas et al. (US 8,843,236 B2).

	Regarding claim 4, neither Samak Sangari et al. nor Demopoulos disclose the robot control system according to claim 1, wherein the robot control unit is configured to control the robot hand to place a bottom surface of the component on an upper surface of the member.

	However, Barajas et al. discloses a robotic task of grasping the object 23 and stacking the grasped object 23 on another object 21 (Col. 4, lines 34-43).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Samak Sangari et al. to include the features of Barajas et al. for training a robot using human-assisted task demonstration and virtual deictic markers assigned to perceptual features of the robot's work environment.

11. 	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samak Sangari et al. (US 9,969,131 B2) in view of Demopoulos (US 8,290,618 B2) as applied to claims 1 and 5 above, and further in view of Valpola et al. (US 9,050,719 B2).

	Regarding claim 6, neither Samak Sangari et al. nor Demopoulos disclose the robot control system according to claim 1, wherein the robot control unit is configured to move the component along a movement path to a member on which the component is to be arranged, the movement path being corrected based on the position or the inclination of the component calculated by the calculation unit based on the imaging result of the component.
	However, Valpola et al. discloses that, when a new location of the object is available, extracted by object recognizer entity 322 from the camera image corresponding to a new gripper position, the direction of the movement is changed (Col. 15, line 66-Col. 16, line 3).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Samak Sangari et al. to include the features of Valpola et al. in order to improve quality in the selection of objects from an operating space of a robot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664